Citation Nr: 1019300	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  10-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for panic disorder.



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1957 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement indicating 
his desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
Veteran filed a timely notice of disagreement with the April 
2008 rating decision denying service connection for panic 
disorder.  In addition, he perfected his appeal with the 
submission of a timely Substantive Appeal following the 
issuance of the Statement of the Case.  

However, a Substantive Appeal may be withdrawn in writing by 
an appellant or an appellant's authorized representative at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  A review of 
the record shows that, in a written statement received in 
April 2010, the Veteran informed the Board that he desired to 
withdraw from appellate status the issue on appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the 
Veteran has withdrawn his Substantive Appeal with respect to 
issue on appeal.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for this benefit.  


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


